10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 2:18-cv-01445-JLR Document 37-1 Filed 12/09/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

MICHAEL D. GOON, Case No.: 2:18-CV-01445-JLR
Plaintiff, ORDER RENOTING SUMMARY
JUDGMENT
Vs.
MICHAEL COLEMAN, et al.,
Defendants.

 

 

Per the stipulation of the Parties, the Court finds good cause to ORDER
AS FOLLOWS:

The December 13, 2019 summary judgment motion is RENOTED to

ecember 20, 2019. PI sab shall el. Was Pespenye fy December OL, 2014.
Deladaat gal Ale a Fax | hy December 29,214, 1

Dated this~A Dee. ZO
(\ ee gex

The Honorable James L. Robart
US. District Court Judge

 

ORDER RENOTING SUMMARY ANIMAL LAW OFFICES OF
JUDGMENT [2:18-CV-01445-ILR] - 1 ADAM P. KARP, ESQ.
114.W. Magnolia St, Ste, 400-104, Bhm, WA 98225
(888) 430-0001 * Pacsimile (833) 878-6335
adam@animal-lawyce.com

 

 

 
